department of the treasury internal_revenue_service teige eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number elease date uil date apr person to contact identification_number contact ‘telephone number in reply refer to rin certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code ‘the internal revenue service’s recognition of your organization as an organization described in sec_501 c is hereby revoked effective january we have made this determination for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inures to the benefit of private shateholders or individuals you failed to respond ta repeated reasonable requests to allow the internal_revenue_service receipts expenditures or activities as required by sec_6001 sec_6033 and rey rul 1959_1_cb_627 to examine your regarding records your as such you failed to mect the requirements of lr c sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you are operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service centcr for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes duc will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code - if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for tules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the setvices of a lawyer you may wtite to the courts at the following addresses united_states ‘tax court second street nw washington dc us court of federal claims madisen place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you may call the irs telephone number listed in your local directory an irs employee there may be able to help you but the contact person at the address shown on this letter is most familiar with your case you may also call the internal_revenue_service taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosure publication h department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code c enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the ‘i'reasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx issues whether internal_revenue_code facts qualifies for exemption under sec_501 of the status on july 20xx under internal_revenue_code section as an organization described in sec_501 hereafter referred to as the organization was granted tax-exempt exhibit a provides copies of the internal_revenue_service correspondence requesting that the organization file the form_990 for the tax period ending december 20xx the organization failed to respond as requested to the internal_revenue_service correspondence the organization responded with a letter to the first initial contact letter stating that they did not occupy a business office or have any representatives available to meet at the time stated in the letter the organization did state in the letter to call and leave a message in order to for them to provide the records multiple calls were made with no response law sec_501 -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe irc a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 irc e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe irc h provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_7605 time and place of examination a time and place --the time and place of examination pursuant to the provisions of sec_6420 sec_6421 sec_6427 or sec_7602 shall be such time and place as may be fixed by the secretary and as are reasonable under the circumstances in the case of a summons under authority of paragraph of sec_7602 or under the corresponding authority of sec_6420 sec_6421 or sec_6427 the date fixed for appearance before the secretary shall not be less than days from the date of the summons revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position taxpayer’s position is unknown at this time government ’s position the organization has failed repeatedly to respond to the service’s request to set a time and place of examination in contrast to sec_7605 the eo also failed to provide records as is required in code sec_6033 and regulation sec_1_6033-1 they failed to provide any organizational or financial information that we requested during the examination we attempted to obtain these records numerous times by mail and phone form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the ‘i'reasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx without the eo’s records we cannot verify that they are operating according to their exempt_purpose our position is that the organization then is not operating for exempt purposes they have provided nothing to the contrary it is the service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly it is proposed that the organization's exempt status be revoked effective january 20xx government’s position the organization stated that it does not occupy a business office or have any representatives available suggesting a lack of exempt activity this coupled with the lack of response from the information request and in ability to locate persons associated with the organization suggests the lack or absents of exempt_activities as such the organization fails to meet the organizational and operational requirements within the meaning of c -1 a in order to continue its exemption status under sec_501 conclusion it is the services position that the organization does not qualify for exemption from federal_income_tax under sec_501 and the organization's exempt status should be revoked the proposed date of the revocation is january 20xx the organization will no longer have tax-exempt status beginning january 20xx they are liable for filing form_1120 u s_corporation income_tax return as of that date form 886-a rev department of the treasury - internal_revenue_service page -3-
